Citation Nr: 0325841	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from 
December 1968 to October 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas which continued 
the 30 percent rating then in effect for the veteran's PTSD.  
A July 2000 rating decision increased the rating to 50 
percent.  During the appeal period a hearing was conducted at 
the RO in December 2000; a transcript of the hearing has been 
associated with the claims folder.  In October 2002 the Board 
undertook further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Such development has been completed.  For the 
reasons indicated below, further RO adjudicatory action is 
necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has not provided the veteran notice of the 
VCAA.  The Board may not proceed with appellate review 
without correcting this procedural deficiency.  Under DAV, 
supra, the Board may not provide the notice on its own.

As noted above, the Board has obtained additional evidence 
through its own development.  Specifically, the Board 
obtained records considered by the Social Security 
Administration in its adjudication of the veteran's 
disability claim.  The Board also obtained medical records 
from the VA Medical Center (Mental health clinic) in Las 
Vegas, Nevada; and there is a report of current VA 
examination, in May 2003.  The RO has not reviewed this 
evidence, and the veteran did not include a waiver.  Initial 
consideration of this evidence by the AOJ is required.  See 
DAV, supra.

The Board's development memorandum also sought medical 
records from the Vet Center in Las Vegas, Nevada (from 
September 1999 to the present).  The claims file does not 
include such records, nor any notation that such records were 
sought but not found, or unavailable.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA specific to the claim on appeal.  
He should be advised what evidence he 
needs to establish a rating in excess of 
50 percent for PTSD, what the record 
shows, and of his and VA's respective 
responsibilities in obtaining any further 
evidence.  He should be given the 
requisite period of time to respond.  

2.  The RO should obtain any psychiatric 
care records from the Vet Center in Las 
Vegas, Nevada from September 1999 to the 
present.  If such records are not 
available, or lost or destroyed, it 
should be so annotated for the record  

3.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
claim, particularly in light of all the 
additional evidence added since the RO's 
last previous review of the claim (note 
May 2003 examination report).  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Court and 
Federal Circuit in the decisions cited above.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


